Citation Nr: 1744345	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer from April 24, 2013, to April 12, 2016, and beginning October 7, 2016.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active military service from July 1968 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in St. Louis, Missouri, which reduced the disability rating for residuals of prostate cancer from 100 percent disabling to 40 percent disabling effective April 1, 2012.  The Veteran appealed the newly-assigned rating and reduction, and the matters are now before the Board. 

The issues on appeal were previously remanded by the Board in April 2015.  In April 2015, the Board also denied a rating in excess of 40 percent disabling for residuals of prostate cancer from April 1, 2012, to April 23, 2013, and found that the reduction in the Veteran's disability rating for service-connected residuals of prostate cancer, effective April 1, 2012, was proper.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to afford the Veteran a new VA compensation examination of his prostate cancer residuals.  

The Veteran was granted a temporary 60 percent rating for residuals of prostate cancer in an October 2016 rating decision due to placement of a Foley catheter and later a suprapubic tube placement catheter.  The 60 percent rating was assigned, effective April 13, 2016, and a 40 percent rating was reassigned October 7, 2016 (the date the catheter was removed).  

In a subsequent November 2016 statement, the Veteran indicated that, since his surgery at VA, he had "no control" over his bladder.  
Importantly, a VA examination has not yet been conducted since the catheter removal.  As such, a new examination is required to assist in determining the current level of severity of the Veteran's prostate disability, especially given his current complaints of no bladder control.

The issue of a TDIU is inextricably intertwined with the remanded issue, and adjudication must be deferred pending completion of the proposed development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the record.

2.  Schedule the Veteran for a VA examination in order to assess the current severity of his prostate cancer disability. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

(a) Indicate all current signs and symptoms of the Veteran's prostate cancer residuals.  In doing so, specifically address the nature and severity of the disability since the October 7, 2016 catheter removal and the Veteran's report of no bladder control.  

(b) Provide an opinion as to the Veteran's service-connected disabilities, to include the service-connected prostate disability, cause any functional impairment that may affect his ability to function and perform tasks in a work or work like setting.
A complete rationale should be provided for any conclusions reached.  

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




